972 F.2d 1340
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Gary Eugene KUKES, Plaintiff-Appellant,v.Michael RAMSEY;  H. Crisan;  Kathryn Montague;  EleanorZahnd;  Maria S. Lonsberry;  D.M. Clifford;Michael J. Bruce;  Joseph Vander-Voort;William Rigsby, Defendants-Appellees.
No. 91-16717.
United States Court of Appeals, Ninth Circuit.
Submitted July 27, 1992.*Decided Aug. 4, 1992.

Before WRIGHT, FARRIS and BEEZER, Circuit Judges.


1
MEMORANDUM**


2
We have carefully reviewed the record in this case and we affirm for the reasons listed in the magistrate's well-written findings and recommendations of August 14, 1991.


3
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.   Fed.R.App.P. 34(a);  Ninth Circuit Rule 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3